Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The preliminary amendment, filed 10/12/2021, that amended claims 1 and 7, deleted claim 6, and added claims 11-14, is acknowledged.
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/12/2021 is acknowledged.
Applicant's election with traverse of sodium polyoxyethylene (2) lauryl ether sulfate as (A) and polyoxyethylene (21) lauryl ether as (B) in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the grounds that no reasons or examples to support a conclusion that the species are indeed patentably distinct.  This is not found persuasive because these species are deemed to lack unity of invention because the technical feature of the instant claims, a cosmetic composition comprising 2-amino-2-hydroxymethyl-1,3-pronanediol is not a special technical feature.  This technical feature does not make a contribution over the prior art in view of JP 2012140337, which teaches a cosmetic composition comprising 2-amino-2-hydroxymethyl-1,3-pronanediol. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-3, 5, 7, 11-14 are examined on the merits herein.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/20/2021 and 1/20/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP §609.  Accordingly, they has been placed in the application file and the information therein has been considered as to the merits, except where noted.
The information disclosure statement filed 10/9/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, a copy of WO 2007/145054 A1, Cite # AO, has not been provided.

Abstract
Applicant is reminded of the proper content, language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because a) it is two paragraphs and b) it contains the language “excellent”, which refers to the purported merits of the invention.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,352,389 to Gazzani (IDS, 10/9/2019), as evidenced by Westlab (PTO-892).
Gazzani ‘389 teaches compositions containing 0.5-5% of at least one water soluble
organic base chosen from aliphatic alkylamines or their hydroxy derivatives, for the cleaning of the skin (abstract, claim 14 ‘389).  The composition has a pH in the range 7-9 (abstract, Col. 4, lines 24-33). 
2-amino-2-hydroxymethyl-1,3-propanediol, (X) of the instant invention, is taught as a hydroxy derivative of an aliphatic alkylamine (Col. 4, lines 1-16, claims 3 and 6 ‘389).  
Anionic surfactants, (A) of the instant invention, and nonionic surfactants, (B) of the instant invention, can be added to the composition in amounts up to 4% w/v (Col. 5, lines 1-11, claim 1 ‘389).  
Example 1 is an emulsion comprising the water soluble base 2-amino-2-hydroxymethyl-1,3-propanediol, (X) of the instant invention (Col. 6).
Example 5 is a demonstration of the synergistic effect in detergent activity obtained by mixing the water soluble bases of Example 1 with surfactants in the pH range 7-9 and in the presence of sebum (Col. 7, lines 64-68).  Lauryl ether sodium sulfate 3-OE, (A2) of the instant invention, is added to each of the bases of example 1 (Col. 8, lines 5-11).   
The water soluble base, (X), comprises 0.5% of the composition and lauryl ether sodium sulfate 3-OE, (A2), comprises 1.5% of the composition, for a ratio of (X)/(A2) of 0.33.
‘389 differs from the instantly claimed invention, in that it does not exemplify a composition comprising (X) and (B) having a pH of 8.6-12.5.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05.  
As evidenced by Westlab, Solution Temperature Compensation of solutions converts the pH at the measurement temperature to the pH at a reference temperature.  The reference temperature is generally 25°C (page 2).  As such, the limitation of the pH range at 25°C of claim 1 appears to be met.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,352,389 to Gazzani (IDS, 10/9/2019), as applied to claims 1-3, 5 and 11-13 above, and further in view of CN 104688558 (PTO-892).
Gazzani ‘389 is applied as discussed in the above 35 U.S.C. 103 rejection.
While Gazzani ‘389 teaches nonionic surfactants, it differs from that of the instantly claim invention in that it does teach a nonionic surfactant having an HLB of 11 or more (B1) and/or a nonionic surfactant having an HLB of less than 11 (B2).
‘558 teaches a self-foaming cosmetic composition comprising a cosmetic base and a foaming agent.  The base consists of the following 5 components:

    PNG
    media_image1.png
    392
    204
    media_image1.png
    Greyscale
, and has a pH of 6-8.

Polyoxyethylene lauryl ether, (B1) of the instant invention, is taught as a nonionic surfactant (pgs. 2-3).  
                2-amino-2-hydroxymethyl-1,3-proanediol, (X) of the instant invention, is taught as a neutralizing agent (pg. 3).          
             Exemplified is a self-foaming cosmetic composition comprising 95% of a base and 5% of a foaming agent wherein the base comprises 0.1% anionic surfactant, (A), 0.1% non-ionic surfactant, (B), and 0.1% alkaline neutralizer, (X), and wherein polyoxyethylene lauryl sulfate can be the anionic surfactant, (A2), polyoxyethylene lauryl ether can be the nonionic surfactant, (B1), and 2-amino-2-metyl-1,3-propanediol can be the neutralizing agent, (X) (Example 8, pgs. 7-9).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the composition of Gazzani ‘389 by substituting the nonionic surfactant with the polyoxyethylene lauryl ether of CN ‘558 to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to substitute the nonionic surfactant with the polyoxyethylene lauryl ether, with a reasonable expectation of success, because CN ‘558 teaches polyoxyethylene lauryl ether as a nonionic surfactant for use in skin cleansers, such as facial cleansers.  It is prima facie obvious to one of ordinary skill in the art to substitute one known element, a nonionic surfactant, for another, polyoxyethylene lauryl ether nonionic surfactant, to obtain the predictable result of a nonionic surfactant for use in a skin cleansing composition.
.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,352,389 to Gazzani (IDS, 10/9/2019), , as applied to claims 1-3, 5, and 11-13  above, and further in view of US 4,941,991 to McLaughlin (PTO-892).
	Gazzani is applied as discussed in the above 35 U.S.C. 103 rejection.
	While Gazzani teaches a pH range of 7-9, it differs from the instantly claimed invention, in that it does not teach a pH range of 9.2 to 12.5.
McLaughlin ‘990 teaches improved skin cleaning-conditioning bars having a pH in the range of 6 to 9.5 (abstract).  The pH is controlled by adding controlled amounts of a compatible acid, or sodium or potassium hydroxide.  At the described pH, the bars are essentially neutral and deleterious effects on the skin of the user due to pH are minimized (Col. 9, lines 22-31).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to modify the 7-9 pH range of Gazzani  by applying the 6-9.5 pH range of McLaughlin ‘990, to arrive at the instantly claimed composition.  One of ordinary skill in the art would have been motivated to modify the pH range of the composition of Gazzani  to 6-9.5 because McLaughlin teaches skin cleaners in a pH range of 6-9.5 as essentially neutral and as having minimal deleterious effects on the skin of the user due to pH.  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  See MPEP 2144.05.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7, 11-14 are  rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,224,561 to Abe (PTO-892). Although 
Thus, the claims of the instant applicant and Abe ‘561 are not patentably distinct.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622